                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                            GREEN BAY DIVISION
______________________________________________________________________________

Joshua Laughlin
Greg Scotto Jr.
Jeffrey Dobrecevich
Andy Kruger
Samual Youngblood

       Plaintiffs

       v.                                                    Case No. 16-CV-1342

Jim Fischer Inc.

       Defendant.


                               STIPULATION OF DISMISSAL


       The parties, by their attorneys, hereby stipulate pursuant to Rule 41(a)(1)(A) of the Federal

Rules of Civil Procedure to the dismissal of the above action with prejudice, and with each party

bearing its own attorneys’ fees and costs other than as provided by their settlement agreement.

The dismissal with prejudice for Dobrecevich, Kruger, and Youngblood are limited to claims for

travel pay, shop pay, and non-prevailing wage overtime pay; and does not extend to other claims

that could have been but were not brought in this action.

                   16 day of August, 2019.
       Dated this ___th

                                             /s/Yingtao Ho___________________
                                             Yingtao Ho (SBN 1045418)
                                             THE PREVIANT LAW FIRM, S.C.
                                             Attorney for Plaintiffs
                                             310 West Wisconsin Avenue, Suite 100MW
                                             Milwaukee, WI 53203
                                             414-271-4500 (Telephone)
                                             414-271-6308 (Fax)




        Case 1:16-cv-01342-WCG Filed 08/16/19 Page 1 of 2 Document 121
                            /s/Trace P. Hummel___________________
                            Christopher P. Riordan (SBN 1018825)
                            Jacob M. Bibis (SBN 1080988)
                            Trace P. Hummel (SBN 1100758)
                            von Briesen & Roper, s.c.
                            Attorneys for Defendant, Jim Fischer, Inc.
                            411 East Wisconsin Avenue
                            Suite 1000
                            Milwaukee, WI 53202
                            (414) 276-1122 – Phone
                            (414) 276-6281 – Fax




Case 1:16-cv-01342-WCG Filed 08/16/19 Page 2 of 2 Document 121
